The determination of the State Rent Administrator that the maintenance of switchboard service is essential is unwarranted in the circumstances because (1) it requires the landlord despite the provision of the lease agreements to the contrary, to continue operation of a switchboard solely to provide message service when the use of the board is so negligible as to require operation at a substantial loss, (2) that the elimination of the switchboard will not diminish the protection because the building has elevator operators in constant attendance and the landlord is willing to install an intercommunicating system in the event that it is deemed necessary by the Administrator, and (3) the New York Telephone Company will install private telephones immediately to any tenant. Order unanimously reversed, with $20 costs and disbursements to the appellant, and the application granted. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Breitel, JJ.